Case 1:19-cr-00386-PKC Document 8 Filed 05/24/19 Page 1 of 2 PageID #: 24




L]}IITED STATES DISTRICT COURI'
EASTERN DISTRICT OF NEW YORK
                                                   X

I.]NITED STATES OF AMERICA,
                                                          APPI,ICATION AND ORDER
             -against-                                    OF EXCLIJDABLE DELAY

 MUSTAFA GOKI,U                                           r   9-M-419


                              Defcndant.
                                                   x

       The United States of America and the defendant
hereby jointly request that the time period      from
                                                    May 24,2019                to
                                                                            Jrne 23,2019
be excluded in computing    the time within which an infolmation or indictment must be filed.
The parties seek the foregoing exclusion of time in order because

        X they are engaged in plea negotiations, which they believe are likely to result in
a disposition of this case without trial, and they require an exclusion of time in order to focus
efforts on plea negotiations without the risk that they would not, despite their diligence, have
reasonable time for effective preparation for trial,

      tl they need additional time to invesligate and prepare for trial due to the
complexily of the case,
        tl           other:
       This is the first            application for entry ofan o L er ofexcludable delay. 1'he
defendant           sted on               st6t19          and         d on       516119




Assistant    U. S.   Attorney                            Co       el   for Defendant




For defendant to read, review with counsel, and acknowledge:
        I understand that federal law generally provides that I have a right to have formal
charges lodged against me within thirty days ofmy arrest and a right to a trial on those
charges within seventy days after formal charges have been lodged. I further understand that
I do not have to consent to rhe exclusion oftime sought in this application and that, by
consenting to enrry ofthis order, the date on which formal charges must be lodged will be
delayed and the date for the commencement ofany trial on those charges will likety be
delayed as well. I also understand that if formal charges are not broug-ht against me within
the time reqrired by law, I may seek relieffrom the court, and that this rerief might include
dismissal ofthe complaint now pending against me.
Case 1:19-cr-00386-PKC Document 8 Filed 05/24/19 Page 2 of 2 PageID #: 25




         I havc reviewed this application, as well as the order annexed below, and have
 discussed the question ofwhether I should consent to entry ofan order ofexcludable delay
 carefully with my attomey. I consent to the enty of the order voluntarily and of my own
 frec will. I have not been threatened or coerced for my consent.

       a                     ,,?                                               ,1,/*
Dote
                                                 Defendant

For Defendant's Counsel to read and acknowledge:
         I certiff that I have reviewed this application and the attached order carefully with my
client. I further certiry fiat I have discussed with my clienL a defendant's right to speedy
trial/speedy filing of information or indictment and the question ofwhether to consent 10
entry ofan order ofexcludable delay. I am sati ed that my client understands the contents
of this application and the attached order, that       client consents to the entry ofthe order
voluntarily and of his or her own free will,          at my client       ot been thrcatened or
coerced for consent.

                                                 Counsel   for Defendant

                                   ORDER OF EXCLUDABLE DELAY

        Upon the joint application ofthe United States of America and defendant,
                             , and with the express written consent of the defendant, the time
period May 24, 2019 to June 23,2019 is hereby excluded in computing the time
within which an infurmation or indictment must be filed, or a trial of the charges against
defendant must commence, as the Court finds that this exclusion of time serves the ends of
justice and outweighs the best interests ofthe public and the defendant in a speedy trial
because
           tr
           X    given the reasonable likelihood that ongoing plea negotiations will result in a
disposition ofthis case without trial, the exclusion of time will allow all counsel to focus
their efforts on plea negotiations without the risk that they would be denied the reasonable
time necessary for effective preparation for trial, taking into account the exercise ofdue
diligence.

           n        additional time is needed to prepare for trial due to the complexity ofcase.

           !        other:

SO ORDERED.

pu1.6.         Select Courthouse
                May 24, 2019       ,20_^         Select Duty Magistrate Judge
                                                 United States Magistrate Judge
